DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this application.
Claims 1-4, 6, 9-12 and 14 have been amended by Applicant.

Response to Arguments
Regarding 35 USC § 103 Claim Rejections:  Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive.  Applicant argues that “Danzl fails to teach or suggest a method comprising "selecting, by the parking infrastructure, one guide route candidate among the plurality of guide route candidates as a guide route to the target position based on the determined weighting factors, wherein in determining the weighting factors for the plurality of guide route candidates, the weighting factors are determined based on a number of narrow paths and a number of moving vehicles on each guide route candidate of the plurality of guide route candidates," as recited in amended Claim 1”.  Applicant further argues regarding amended claim 9, “Shimizu is also silent as to determining weighting factors for a plurality of guide route candidates based on a number of narrow paths on each guide route candidate and thus cannot cure the deficiencies in the remaining cited references. Moreover, Shimizu gives a high score to a travel route traveled by a small number of vehicles in the past, not moving vehicles on a travel route” and “that the cited references, either alone or in any combination, fail to disclose each and every feature recited in the pending claims”.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, the combination of Zhou et al. (US 20190050764 A1), Danzl et al. (US 20160200317 A1) and Shimizu et al. (US 20190122561 A1) teaches the limitations of amended claims 1 and 9.  Applicant’s specification as filed discloses “determinations and computations performed by the infrastructure 100 are performed by the processor” [0033].  Zhou teaches “processor may determine the recommended route based on the plurality of candidate routes” [0006]).  Zhou also teaches one guide route candidate among the plurality of guide route candidates as a guide route to the target position based on the determined weighting factors, wherein in determining the weighting factors for the plurality of guide route candidates ([0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”, “The processing engine…may determine the recommended route based on the first ranking result”).  Danzl discloses the weighting factors are determined based on a number of narrow paths (Danzl, [0113] “reduction in the width of the vehicle path and thus only a small number of trajectories would be possible”, [0109] “geometric width of the band of trajectories thus narrows until only the ideal trajectory…is still drivable”).  Shimizi teaches a number of moving vehicles on each guide route candidate of the plurality of guide route candidates (Shimizu, [0098] “The traffic volume information is also graded on a scale of one to ten, in such a way that a traveling route with a smaller traffic volume has a higher score”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190050764 A1) in view of Danzl et al. (US 20160200317 A1) in further view of Shimizu et al. (US 20190122561 A1).

Regarding Claim 1, Zhou teaches determining, by a parking infrastructure (Zhou, [0006] “processor may determine the recommended route based on the plurality of candidate routes” Examiner interprets “processor” as parking infrastructure), a plurality of guide route candidates leading from a pickup zone to a target position (Zhou, [0062] “the start location may refer to a location where a service provider can pick up the requestor”,  (0063] “the destination…a location where a vehicle can be parked, [0066] the processing engine…may determine one or more distances corresponding to the candidate routes” Examiner interprets “candidate routes” as guide routes); determining, by the parking infrastructure, weighting factors for the plurality of guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”); selecting, by the parking infrastructure, one guide route candidate among the plurality of guide route candidates as a guide route to the target position based on determined weighting factors (Zhou, [0066] “The processing engine…may determine the recommended route based on the first ranking result”); wherein in determining the weighting factors for the plurality of guide route candidates Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”, [0066] “The processing engine…may determine the recommended route based on the first ranking result”)
Zhou does not teach an automated valet parking method comprising: activating an automated valet parking procedure, transmitting, by the parking infrastructure, the target position and the guide route to a vehicle; performing, by the vehicle, autonomous driving along the guide route and autonomous parking at the target position; and finishing the automated valet parking procedure and the weighting factors are determined based on a number of narrow paths  However, Danzl teaches these limitations.

Danzl teaches an automated valet parking method (Danzl, [0056] “The driver assistance system…be designed for autonomous control…mode without the possibility of intervention by the driver, and the motor vehicle can be brought into a safe parking position” Examiner interprets “driver assistance system” and “safe parking” as automated valet parking) comprising, activating an automated valet parking procedure (Danzl, [0094]  “driver assistance system of the motor vehicle…operating mode of the driver assistance system”), transmitting, by the parking infrastructure, the target position and the guide route to a vehicle (Danzl, [0094] “receipt of a target driving maneuver with a corresponding priority from the communication device”); performing, by the vehicle, autonomous driving along the guide route and autonomous parking at the target position (Danzl, [0092] “the motor vehicle is autonomously driven to a safe parking location”); and finishing the automated valet parking procedure (Danzl, [0094]  “using…target driving maneuvers…safely park a motor vehicle”), the weighting factors are determined based on a number of narrow paths (Danzl, [0113] “reduction in the width of the vehicle path and thus only a small number of trajectories would be possible”, [0109] “geometric width of the band of trajectories thus narrows until only the ideal trajectory…is still drivable”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include autonomous control for parking as taught by Danzl 

Zhou also does not teach and a number of moving vehicles on each guide route candidate of the plurality of guide route candidates.  However, Shimizu teaches this limitation ((Shimizu, [0098] “The traffic volume information is also graded on a scale of one to ten, in such a way that a traveling route with a smaller traffic volume has a higher score”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of moving vehicles as taught by Shimizu in order to determine the most direct path to the target position.

Regarding Claim 2, Modified Zhou teaches the method according to claim 1, wherein in determining weighting factors for the respective guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”), the weighting factors are determined based on a drive distance of each of the plurality of guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”) , and wherein a guide route candidate having a shortest drive distance among the plurality of guide route candidates is determined as the guide route (Zhou, [0066] “The first ranking result may include any information about rankings of candidate routes by distance (e.g., a candidate route associated with the shortest distance”). 

Regarding Claim 4, Modified Zhou teaches the method according to claim 1.  Zhou, as modified, does not teach wherein a guide route candidate having a smallest number of narrow paths among the plurality of guide route candidates is determined as the guide route.  However, Danzl teaches these limitations.

Danzl teaches wherein a guide route candidate having a smallest number of narrow paths among the plurality of guide route candidates is determined as the guide route (Danzl, [0109] “geometric width of the band of trajectories thus narrows until only the ideal trajectory…is still drivable”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of narrow paths as taught by Danzl in order to have adequate clearance for the vehicle to travel.

Regarding Claim 5, Modified Zhou teaches the method according to claim 4.  Zhou, as modified, does not teach wherein the narrow paths are determined based on a length and a width of the plurality of guide route candidates.  However, Danzl teaches this limitation (Danzl, [0109] “geometric width of the band of trajectories thus narrows until only the ideal trajectory...is still drivable”, [0024] “trajectories can be determined such that they have a specified distance” Examiner interprets “specified distance” as length).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of narrow paths as taught by Danzl in order to have adequate clearance for the vehicle to travel.

Regarding Claim 6, Modified Zhou teaches the method according to claim 1.  Zhou, as modified, does not teach wherein a guide route candidate having a smallest number of moving 39Attorney Docket No. 15438-1179 vehicles present thereon, among the plurality of guide route candidates, is determined as the guide route.  However, Shimizu teaches these limitations.

Shimizu teaches teach the weighting factors are determined based on a number of moving vehicles on each guide route candidate of the plurality of guide route candidates (Shimizu, [0098] “The traffic volume information is also graded on a scale of one to ten, in such a way that a traveling route with a smaller traffic volume has a higher score”), and wherein a guide route candidate having a smallest number of moving 39Attorney Docket No. 15438-1179 vehicles present thereon, among the plurality of guide route candidates, is determined as the guide route (Shimizu, [0098] “A reliability index of a certain traveling route is calculated to be higher when the traveling route has a map for self-driving created in advance, has a larger number of self-driving vehicles that traveled by the traveling route in the past, and has a smaller traffic volume”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of moving vehicles as taught by Shimizu in order to determine the most direct path to the target position.

Regarding Claim 7, Modified Zhou teaches the method according to claim 1, wherein the guide route from a current location of the vehicle to the target position is expressed as a curved line, a straight line, or both (Zhou, Fig 5 line 506c).

Regarding Claim 9, Zhou teaches the device comprising a processor (Zhou, Fig 1 200) and a transceiver (Zhou, Fig 1 Box 120,  [0042] “The network may facilitate exchange of information and/or data” Examiner interprets “network” as transceiver both transmitting and receiving communications), wherein the processor is configured to: determine a target position (Zhou, [0021] “…processor may determine…the destination” Examiner interprets “destination” as target position), determine multiple guide route candidates to guide a vehicle from a pickup zone to the target position (Zhou, [0062] “the start location may refer to a location where a service provider can pick up the requestor”,  (0063] “the destination…a location where a vehicle can be parked, [0066] the processing engine…may determine one or more distances corresponding to the candidate routes” Examiner interprets “candidate routes” as guide routes), determine weighting factors for the respective guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”), select one guide route candidate from the multiple guide route candidates as a guide route by applying the weighting factors to the respective guide route candidates (Zhou, “[0066] The processing engine…may determine the recommended route based on the first ranking result”).   

Zhou does not teach a device for an automated valet parking and transmit the target position and the guide route to the vehicle via the transceiver; wherein the processor is further confiqured to determine narrow path count-based weighting factors. However, Danzl teaches these limitations.

Danzl teaches a device for an automated valet parking (Danzl, [0056] “The driver assistance system…be designed for autonomous control…mode without the possibility of intervention by the driver, and the motor vehicle can be brought into a safe parking position” Examiner interprets “driver assistance system” and “safe parking” as automated valet parking) and transmit the target position and the guide route to the vehicle via the transceiver (Danzl, [0094]  “receipt of a target driving maneuver with a corresponding priority from the communication device”); wherein the processor is further confiqured to determine narrow path count-based weighting factors (Danzl, [0113] “reduction in the width of the vehicle path and thus only a small number of trajectories would be possible”, [0109] “geometric width of the band of trajectories thus narrows until only the ideal trajectory…is still drivable”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to include autonomous control for parking as taught by Danzl in order to implement control tasks with less response time and higher accuracy than a human driver…improved driving performance of the vehicle…” Danzl [0002].

Zhou also does not teach moving vehicle count-based weighting factors for the respective guide route candidates.  However, Shimizu teaches this limitation (Shimizu, [0098] “The traffic volume information is also graded on a scale of one to ten, in such a way that a traveling route with a smaller traffic volume has a higher score”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of moving vehicles as taught by Shimizu in order to determine the most direct path to the target position.

Regarding Claim 10, Modified Zhou teaches the device of claim 9, wherein the weighting factors are further determined based on driving distances along the respective guide route candidates  (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”), and  40Attorney Docket No. 15438-1179wherein a guide route candidate having a shortest drive distance among the guide route candidates is determined as the guide route (Zhou, [0066] “The first ranking result may include any information about rankings of candidate routes by distance (e.g., a candidate route associated with the shortest distance”). 
  
Regarding Claim 12, Modified Zhou teaches the device of claim 9.  Zhou, as modified, does not teach wherein a guide route candidate having a smallest number of narrow paths among the guide route candidates is determined as the guide route.  However, Danzl teaches these limitations.
Danzl teaches wherein the processor is configured to determine narrow path count-based weighting factors for the respective guide route candidates (Danzl [0113] “reduction in the width of the vehicle path and thus only a small number of trajectories would be possible”), and wherein a guide route candidate having a smallest number of narrow paths among the guide route candidates is determined as the guide route ( Danzl [0109] “geometric width of the band of trajectories thus narrows until only the ideal trajectory…is still drivable”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of narrow paths as taught by Danzl in order to have adequate clearance for the vehicle to travel.

Regarding Claim 13, Modified Zhou teaches the device of claim 12, wherein the narrow paths are determined based on a length and a width of the respective guide route candidates Danzl, [0109] “geometric width of the band of trajectories thus narrows until only the ideal trajectory 20 is still drivable”, [0024] “trajectories can be determined such that they have a specified distance” Examiner interprets “specified distance” as length).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of narrow paths as taught by Danzl in order to have adequate clearance for the vehicle to travel.

Regarding Claim 14, Modified Zhou teaches the device of claim 9, wherein a guide route candidate having a smallest number of moving vehicles present thereon (Shimizu, [0098] “A reliability index of a certain traveling route is calculated to be higher when the traveling route has a map for self-driving created in advance, has a larger number of self-driving vehicles that traveled by the traveling route in the past, and has a smaller traffic volume”), among the guide route candidates, is 41Attorney Docket No. 15438-1179 determined as the guide route (Shimizu, [0098] “A reliability index of a certain traveling route is calculated to be higher when the traveling route has a map for self-driving created in advance, has a larger number of self-driving vehicles that traveled by the traveling route in the past, and has a smaller traffic volume”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of moving vehicles as taught by Shimizu in order to determine the most direct path to the target position.
Regarding Claim 15, Modified Zhou teaches the device of claim 9, wherein the guide route from a current location of the vehicle to the target position is expressed as a curved line, a straight line, or both (Zhou, Fig 5 line 506c).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190050764 A1) in view of Danzl et al. (US 20160200317 A1) in further view of Shimizu et al. (US 20190122561 A1) and Kim et al. (US 20170144656 A1).
Regarding Claim 3, Modified Zhou teaches the method according to claim 1, 38Attorney Docket No. 15438-1179 wherein in determining the weighting factors for the plurality of guide route candidates (Zhou, [0070] “the processing engine...may assign different weighting coefficients to the “distance”, [0066] “rankings of candidate routes by distance”).  Zhou, as modified, does not teach the weighting factors are determined based on a number of left and right turns on each guide route candidate of the plurality of guide route candidates, and wherein a guide route candidate having a smallest number of left and right turns among the plurality of guide route candidates is determined as the guide route.  However, Kim teaches these limitations.

Kim teaches the weighting factors are determined based on a number of left and right turns on each guide route candidate of the plurality of guide route candidates (Kim, [0069] ”calculate the number of turns (for example, the number of left turns and right turns) which are required”).  , and wherein a guide route candidate having a smallest number of left and right turns among the plurality of guide route candidates is determined as the guide route (Kim, ”optimal exiting path having the smallest number of turns”, “number of left and right turns”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of turns as taught by Kim in order to determine the most direct path to the target position.

Regarding Claim 11, Modified Zhou teaches the device of claim 9, Zhou, as modified, does not teach wherein the processor is further configured to determine turn count-based weighting factors for the respective guide route candidates, and wherein a guide route candidate having a smallest number of left and right turns among the guide route candidates is determined as the guide route. However, Kim teaches these limitations.

Kim teaches wherein the processor is configured to determine turn count-based weighting factors for the respective guide route candidates [Kim, [0069] “calculate the number of turns…which are required until the vehicle arrives”), and wherein a guide route candidate having a smallest number of left and right turns among the guide route candidates is determined as the guide route (Kim, ”optimal exiting path having the smallest number of turns”, “number of left and right turns”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weighting factors of Zhou to include the number of turns as taught by Kim in order to determine the most direct path to the target position.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190050764) in view of Danzl et al. (US 20160200317) in further view of Shimizu et al. (US 20190122561) and Scicluna et al. (US 20160247109).
Regarding Claim 8, Modified Zhou teaches the method according to claim 1.  Zhou, as modified does not teach wherein the guide route includes multiple waypoints and the target position.  However, Scicluna teaches this limitation (Scicluna, [0365] “one or more waypoints to travel to between the start and end locations, or a number of waypoints or locations which can be travelled to in any order”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhou to include multiple waypoints as taught by Scicluna in order to have multiple pick up locations on the guide route.

Regarding Claim 16, Modified Zhou teaches the device of claim 9. Zhou, as modified does not teach wherein the guide route includes multiple waypoints and the target position However, Scicluna teaches this limitation (Scicluna, [0365] “one or more waypoints to travel to between the start and end locations, or a number of waypoints or locations which can be travelled to in any order”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Zhou to include multiple waypoints as taught by Scicluna in order to have multiple pick up locations on the guide route.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagpal et al. (US 20190370572 A1) discloses a guide route to the target position based on the determined weighting factors (Nagpal, [0181] “The weightage factor (α) decides whether current or previous coordinate values are more reliable…the weightage factor is inversely proportional to speed of the vehicle, i.e. more the speed of the vehicle, less should be weightage factor to previous image otherwise a drag in detection of current image would occur. With optimal match of vehicle speed and weightage factor, the coordinates of detection in current image are fixed with respect to the previous image, thus giving a relatively stable output”).
Hara et al. (US 20210300349 A1) discloses an automated valet parking method (Hara, [0045] “The parking assist system…is a system for executing the so-called automatic parking process and the so-called automatic unparking process, in which a vehicle is moved autonomously to a prescribed target position (a target parking position or a target unparking position) selected by the occupant so as to park or unpark the vehicle”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.P./Examiner, Art Unit 3662    

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662